DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to communications filed 5/12/2021.
Claims 1-21 are pending.
Claims 1-21 are rejected. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the People's Republic of China on 11/27/2020. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings are objected to because the reference numeral 310 is used to refer to what appear to be different components.  In FIG. 3, reference numerals 310 refers to a component labeled "Address mapping" that appears to lack any X-ed out entries; however, in FIG. 6, "Address mapping" 310 has two entries that appear to be X-ed out.  The Examiner is uncertain if "Address mapping 310" of FIG. 3 and FIG. 6 refer to a same address mapping.  In addition, in FIG. 5, reference numeral 510 refers to a component labeled "Address mapping" that appears to lack any X-ed out entries; however, in FIG. 7, "Address mapping" 510 has two entries that appear to be X-ed out.  The Examiner is uncertain if "Address mapping 510" of FIG. 5 and FIG. 7 refer to a same address mapping.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Dependent claims 3 and 13 each recite "…and selecting the other part of the second group of extents from the first part of storage devices based on a difference between the width and the number of the second part of storage devices" (claims 3 and 13, lines 5-7).  The Examiner is uncertain of the intended meaning of "the other part of the second group of extents."  For the sake of examination, the Examiner has interpreted "…and selecting the other part of the second group of extents from the first part of storage devices based on a difference between the width and the number of the second part of storage devices" of dependent claims 3 and 13 to read "…and selecting a remaining portion of the second group of extents from the first part of storage devices based on a difference between the width and the number of the second part of storage devices."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 11-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2019/0129614 ("Dalmatov") in view of U.S. Patent No. 10,229,022 ("Gao") and further in view of U.S. Patent No. 10,310,752 ("Li").
As per claim 1, Dalmatov substantially teaches a method of generating an extent array in a storage system that comprises a plurality of storage devices, the method comprising:
generating an extent array in a storage system that comprises a plurality of storage devices: (Dalmatov, Abstract; Fig 1; Fig. 2; and paragraphs 0075-0076, where the system of Dalmatov comprises a mapped RAID data storage system that includes extents of contiguous nonvolatile storage of groups of drives represented by extent entries in a RAID extent table.  Dalmatov therefore substantially teaches generating an extent array in a storage system that comprises a plurality of storage devices); 
determining, in response to receiving a request to generate an extent array using extents in the plurality of storage devices, a width of an extent stripe in the extent array, wherein a size of the extent array is designated by the storage system: (Dalmatov, Abstract; and paragraphs 0008-0015 and 0027-0029, where a size of a Logical Unit (LUN) is a sum of capacities of physical drive extents that underly RAID extents that make up slices of nonvolatile storage of the LUN.  The Examiner notes that the physical drive extents that underly the logical RAID extents of a LUN each have an associated size (i.e., width)  that may be set as a configuration parameter (i.e., by the storage system).  Dalmatov therefore substantially teaches determining, in response to receiving a request to generate an extent array using extents in the plurality of storage devices, a width of an extent stripe in the extent array, wherein a size of the extent array is designated by the storage system); 
respectively selecting a first group of extents and a second group of extents from the plurality of storage devices to form a first extent stripe and a second extent stripe, wherein a first extent at a given position in the first group of extents and a second extent at a given position in the second group of extents are respectively located in different storage devices among the plurality of storage devices: (Dalmatov, Abstract; Fig. 4; Fig. 5; and paragraphs 0078-0088, where the system of Dalmatov creates a LUN from a selected set of extents from drives within the storage system of Dalmatov.  As clearly illustrated by (Dalmatov, Fig. 4), a RAID extent group 402 comprises multiple RAID extent entries (e.g., RAID extent entries 0, 1, and 2); each RAID extent entry comprises a range of storage from a different drive of a partnership group.  Although the physical storage of a RAID extent entry (e.g., RAID extent entry 0) is spread (i.e., striped) across multiple drives, the physical storage of the RAID extent entry is logically organized into a single RAID extent entry (i.e., a first extent stripe).  Dalmatov therefore substantially teaches respectively selecting a first group of extents and a second group of extents from the plurality of storage devices to form a first extent stripe and a second extent stripe, wherein a first extent at a given position in the first group of extents and a second extent at a given position in the second group of extents are respectively located in different storage devices among the plurality of storage devices); and
generating an address mapping representing the extent array based on the first extent stripe and the second extent stripe, wherein the address mapping comprises an association relationship between extent identifiers of extents in the extent array and extent indexes of the extents in the extent array: (Dalmatov, Abstract; and paragraphs 0012-0016 and 0043-0050, where a Logical Unit (LUN) is an address space of nonvolatile storage and comprises multiple slices.  A slice is a logical storage space that comprises one or more extents.  The system of Dalmatov thus combines stripes of RAID extents to form slices of storage within a LUN.  Extents within LUNs are addressed using a drive index that indicates a drive of an array within which an extent is located and an index that indicates a storage location within a drive for the extent.  Dalmatov therefore substantially teaches generating an address mapping representing the extent array based on the first extent stripe and the second extent stripe, wherein the address mapping comprises an association relationship between extent identifiers of extents in the extent array and extent indexes of the extents in the extent array).  
Dalmatov does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Gao teaches providing RAID-10 with a configurable RAID width using a mapped RAID group.
As per claim 1, Gao particularly teaches:
determining, in response to receiving a request to generate an extent array using idle extents in the plurality of storage devices, a width of an extent stripe in the extent array, wherein a size of the extent array is designated by the storage system: (Gao, Abstract; and column 8, line 1, to column 9, line 15, where Drive Extent Pool Logic 132 allocates drive extents by dividing the RAID extents in a Mapped RAID Group 138 into equal size sets of RAID extents such that the total number of drive extents in each set of RAID extents is equal to the Requested RAID Width 150.  The Examiner notes that the set of RAID extents is an array of RAID extents (i.e., RAID extent stripes) with a width determined to be equal to the Requested RAID Width 150.  The Examiner notes that the drive extents that may be allocated for RAID extents can be reserved as "spare" drive extents that remain reserved until used (i.e., idle until needed).  Gao therefore particularly teaches determining, in response to receiving a request to generate an extent array using idle extents in the plurality of storage devices, a width of an extent stripe in the extent array, wherein a size of the extent array is designated by the storage system).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Gao and Dalmatov before them before the instant application was effectively filed, to modify the system of Dalmatov to include the principles of Gao of building an extent array using idle extents of storage.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by implementing mapped RAID group technology that allows new drive extents to be allocated from multiple physical drives, thus spreading write operations across multiple physical drives and avoiding the write bandwidth bottleneck previously caused by using extents from a single dedicated spare drive (Gao, column 1, line 54, to column 2, line 17).
Neither Dalmatov nor Gao appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Li teaches extent selection with mapped RAID.
As per claim 1, Li particularly teaches:
respectively selecting a first group of extents and a second group of extents from the plurality of storage devices based on the width to form a first extent stripe and a second extent stripe: (Li, Abstract; FIG. 4; column 1, line 49, to column 2, line 50; column 9, lines 38-52; column 11, lines 10-27; and column 13, line 58, to column 14, line 37, where the system of Li creates mapped RAID extents (i.e., mapped RAID extent stripes) that comprise one or more physical storage portions from physical storage (i.e., one or more extents).  The Examiner notes that mapped RAID extents are created using extents from underlying Physical Devices (PDs) to have a width equal to a number of PDs used to create a RAID array with given specifications (e.g., four data disks and a parity disk, so 5 PDs with a RAID stripe width equal to 5).  Li therefore particularly teaches respectively selecting a first group of extents and a second group of extents from the plurality of storage devices based on the width to form a first extent stripe and a second extent stripe).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Li, Gao, and Dalmatov before them before the instant application was effectively filed, to modify the combination of Gao with Dalmatov to include the principles of Li of constructing mapped RAID extents using physical storage extents that have been selected across multiple storage devices to create the mapped RAID extents.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system efficiency and scalability by implementing techniques for disk extent selection processing that take into account the number of PDs in a pool of disk extents, the RAID extent width, and the number of RAID extents that can be allocated from the pool (Li, column 9, lines 38-52).
As per claim 2, the rejection of claim 1 is incorporated, and Li further particularly teaches wherein selecting the first group of extents and the second group of extents comprises:
selecting the first group of extents from a first part of storage devices in the plurality of storage devices based on the width; determining the number of a second part of storage devices other than the first part of storage devices in the plurality of storage devices; and selecting the second group of extents from the second part of storage devices in response to a determination that the number of the second part of storage devices is not less than the width: (Li, Abstract; FIG. 4; column 1, line 49, to column 2, line 50; column 9, lines 38-52; column 11, lines 10-27; and column 13, line 58, to column 14, line 37, where the system of Li creates mapped RAID extents (i.e., mapped RAID extent stripes) that comprise one or more physical storage portions from physical storage (i.e., one or more extents).  The Examiner notes that mapped RAID extents are created using extents from underlying Physical Devices (PDs) to have a width equal to a number of PDs used to create a RAID array with given specifications (e.g., four data disks and a parity disk, so 5 PDs with a RAID stripe width equal to 5).  The system of Li creates mapped RAID extents based on how many PDs underly the pool of storage extents; when multiple mapped RAID extents may be created from a pool of multiple storage devices, the system of Li determines an optimal layout of storage extents of different PDs to use to create mapped RAID extents.  Li therefore particularly teaches selecting the first group of extents from a first part of storage devices in the plurality of storage devices based on the width; determining the number of a second part of storage devices other than the first part of storage devices in the plurality of storage devices; and selecting the second group of extents from the second part of storage devices in response to a determination that the number of the second part of storage devices is not less than the width).
As per claim 3, the rejection of claim 2 is incorporated, and Li further particularly teaches further comprising:
in response to a determination that the number of the second part of storage devices is less than the width, selecting a part of the second group of extents from the second part of storage devices based on the number of the second part of storage devices; and selecting the other part of the second group of extents from the first part of storage devices based on a difference between the width and the number of the second part of storage devices: (Li, Abstract; FIG. 4; column 1, line 49, to column 2, line 50; column 9, lines 38-52; column 11, lines 10-27; and column 13, line 58, to column 14, line 37, where the system of Li creates mapped RAID extents (i.e., mapped RAID extent stripes) that comprise one or more physical storage portions from physical storage (i.e., one or more extents).  The Examiner notes that mapped RAID extents are created using extents from underlying Physical Devices (PDs) to have a width equal to a number of PDs used to create a RAID array with given specifications (e.g., four data disks and a parity disk, so 5 PDs with a RAID stripe width equal to 5).  The system of Li creates mapped RAID extents based on how many PDs underly the pool of storage extents; when multiple mapped RAID extents may be created from a pool of multiple storage devices, the system of Li determines an optimal layout of storage extents of different PDs to use to create mapped RAID extents.  Li therefore particularly teaches in response to a determination that the number of the second part of storage devices is less than the width, selecting a part of the second group of extents from the second part of storage devices based on the number of the second part of storage devices; and selecting the other part of the second group of extents from the first part of storage devices based on a difference between the width and the number of the second part of storage devices).
As per claim 4, the rejection of claim 2 is incorporated, and Li further particularly teaches further comprising:
sorting the plurality of storage devices; and determining, based on the width, the first part of storage devices and the second part of storage devices in the plurality of storage devices that are sorted: (Li, Abstract; FIG. 4; column 1, line 49, to column 2, line 50; column 9, lines 38-52; column 11, lines 10-27; column 13, lines 4-20; and column 13, line 58, to column 14, line 37, where the system of Li creates mapped RAID extents (i.e., mapped RAID extent stripes) that comprise one or more physical storage portions from physical storage (i.e., one or more extents).  The Examiner notes that mapped RAID extents are created using extents from underlying Physical Devices (PDs) to have a width equal to a number of PDs used to create a RAID array with given specifications (e.g., four data disks and a parity disk, so 5 PDs with a RAID stripe width equal to 5).  The system of Li creates mapped RAID extents based on how many PDs underly the pool of storage extents; when multiple mapped RAID extents may be created from a pool of multiple storage devices, the system of Li determines an optimal layout of storage extents of different PDs to use to create mapped RAID extents.  The system of Li may also sort, in ascending order, all possible combinations of selecting a number of extents to create using a second number of underlying PDs.  Li therefore particularly teaches sorting the plurality of storage devices; and determining, based on the width, the first part of storage devices and the second part of storage devices in the plurality of storage devices that are sorted).
As per claim 5, the rejection of claim 1 is incorporated, and Dalmatov further substantially teaches wherein generating the address mapping comprises:
creating the address mapping of the extent array based on extent identifiers of the extents in the first group of extents and the second group of extents: (Dalmatov, Abstract; and paragraphs 0043-0050, where Drive Extent Pool Logic 132 may divide the Array of Data Storage Drives 128 into multiple, equal size drive extents of physically contiguous non-volatile storage and add an indication (i.e., an identifier), such as a drive index and a drive extent index, of each one of the drive extents to Drive Extent Pool 136.  Dalmatov therefore substantially teaches creating the address mapping of the extent array based on extent identifiers of the extents in the first group of extents and the second group of extents).
As per claim 6, the rejection of claim 5 is incorporated, and Dalmatov further substantially teaches:
wherein the extent identifiers comprise identifiers of stripes where the extents are located and positions of the extents in the stripes; and creating the address mapping comprises: determining the extent indexes of the extents in the extent array based on the identifiers of the stripes, the positions, and the width: (Dalmatov, Abstract; and paragraphs 0043-0050, where Drive Extent Pool Logic 132 may divide the Array of Data Storage Drives 128 into multiple, equal size drive extents of physically contiguous non-volatile storage and add an indication (i.e., an identifier), such as a drive index and a drive extent index, of each one of the drive extents to Drive Extent Pool 136.  While Dalmatov does not appear to explicitly teach that the width is part of the determination of extent indexes, it would have been obvious to a person having ordinary skill in the art that the width is included in the determination of extent indexes because mapped RAID systems by definition create RAID extents based on the RAID width used in the mapped RAID system.  Dalmatov therefore substantially teaches wherein the extent identifiers comprise identifiers of stripes where the extents are located and positions of the extents in the stripes; and creating the address mapping comprises: determining the extent indexes of the extents in the extent array based on the identifiers of the stripes, the positions, and the width).
As per claim 7, the rejection of claim 1 is incorporated, and Dalmatov further substantially teaches:
wherein the plurality of storage devices are divided into a first domain and a second domain; and wherein respectively selecting the first group of extents and the second group of extents comprises: selecting the first group of extents from a plurality of storage devices located in the first domain; and selecting the second group of extents from a plurality of storage devices located in the second domain: (Dalmatov, Abstract; Fig. 4; and paragraphs 0013 and 0040-0050, where physical storage devices are divided into Partnership Groups (i.e., domains) that contain drive extents; RAID extent stripes are created using drive extents from a Partnership Group (e.g., a first group of drive extents from a first Partnership Group may be used to create a first RAID extent, and a second group of drive extents from a second Partnership Group may be used to create a second RAID extent).  Dalmatov therefore substantially teaches wherein the plurality of storage devices are divided into a first domain and a second domain; and wherein respectively selecting the first group of extents and the second group of extents comprises: selecting the first group of extents from a plurality of storage devices located in the first domain; and selecting the second group of extents from a plurality of storage devices located in the second domain).
As per claim 8, the rejection of claim 1 is incorporated, and Dalmatov further substantially teaches further comprising:
in response to a determination that an offline storage device appears in the plurality of storage devices, determining, based on the address mapping, an index of at least one offline extent located in the offline storage device in the extent array; determining, based on the index, an address range of a group of extents involved in reconstruction in the extent array; and reconstructing data in the extent array based on the address range: (Dalmatov, Abstract; and paragraphs 0008-0012 and 0040-0050, where rebuilding of extents from a failed (i.e., offline) drive is performed in which extents from the failed drive are reconstructed using parity and data from other extents within a RAID extent.  The Examiner notes that failure of a drive means that all addresses within the drive are identified as having failed and as needing to be restored.  Dalmatov therefore substantially teaches in response to a determination that an offline storage device appears in the plurality of storage devices, determining, based on the address mapping, an index of at least one offline extent located in the offline storage device in the extent array; determining, based on the index, an address range of a group of extents involved in reconstruction in the extent array; and reconstructing data in the extent array based on the address range).
As per claim 11, Dalmatov substantially teaches an electronic device, comprising:
at least one processor; and a memory coupled to the at least one processor, wherein the memory has instructions stored therein which, when executed by the at least one processor, cause the device to perform a method of generating an extent array in a storage system that comprises a plurality of storage devices, and the method comprises: (Dalmatov, Abstract; Fig 1; Fig. 2; and paragraphs 0038-0042 and 0075-0076, where the system of Dalmatov comprises a mapped RAID data storage system that includes extents of contiguous nonvolatile storage of groups of drives represented by extent entries in a RAID extent table.  Dalmatov therefore substantially teaches at least one processor; and a memory coupled to the at least one processor, wherein the memory has instructions stored therein which, when executed by the at least one processor, cause the device to perform a method of generating an extent array in a storage system that comprises a plurality of storage devices, and the method comprises); 
determining, in response to receiving a request to generate an extent array using extents in the plurality of storage devices, a width of an extent stripe in the extent array, wherein a size of the extent array is designated by the storage system: (Dalmatov, Abstract; Fig. 1; and paragraphs 0008-0015, 0027-0029, and 0038-0042, where a size of a Logical Unit (LUN) is a sum of capacities of physical drive extents that underly RAID extents that make up slices of nonvolatile storage of the LUN.  The Examiner notes that the physical drive extents that underly the logical RAID extents of a LUN each have an associated size (i.e., width)  that may be set as a configuration parameter (i.e., by the storage system).  Dalmatov therefore substantially teaches determining, in response to receiving a request to generate an extent array using extents in the plurality of storage devices, a width of an extent stripe in the extent array, wherein a size of the extent array is designated by the storage system); 
respectively selecting a first group of extents and a second group of extents from the plurality of storage devices to form a first extent stripe and a second extent stripe, wherein a first extent at a given position in the first group of extents and a second extent at a given position in the second group of extents are respectively located in different storage devices among the plurality of storage devices: (Dalmatov, Abstract; Fig. 4; Fig. 5; and paragraphs 0078-0088, where the system of Dalmatov creates a LUN from a selected set of extents from drives within the storage system of Dalmatov.  As clearly illustrated by (Dalmatov, Fig. 4), a RAID extent group 402 comprises multiple RAID extent entries (e.g., RAID extent entries 0, 1, and 2); each RAID extent entry comprises a range of storage from a different drive of a partnership group.  Although the physical storage of a RAID extent entry (e.g., RAID extent entry 0) is spread (i.e., striped) across multiple drives, the physical storage of the RAID extent entry is logically organized into a single RAID extent entry (i.e., a first extent stripe).  Dalmatov therefore substantially teaches respectively selecting a first group of extents and a second group of extents from the plurality of storage devices to form a first extent stripe and a second extent stripe, wherein a first extent at a given position in the first group of extents and a second extent at a given position in the second group of extents are respectively located in different storage devices among the plurality of storage devices); and
generating an address mapping representing the extent array based on the first extent stripe and the second extent stripe, wherein the address mapping comprises an association relationship between extent identifiers of extents in the extent array and extent indexes of the extents in the extent array: (Dalmatov, Abstract; and paragraphs 0012-0016 and 0043-0050, where a Logical Unit (LUN) is an address space of nonvolatile storage and comprises multiple slices.  A slice is a logical storage space that comprises one or more extents.  The system of Dalmatov thus combines stripes of RAID extents to form slices of storage within a LUN.  Extents within LUNs are addressed using a drive index that indicates a drive of an array within which an extent is located and an index that indicates a storage location within a drive for the extent.  Dalmatov therefore substantially teaches generating an address mapping representing the extent array based on the first extent stripe and the second extent stripe, wherein the address mapping comprises an association relationship between extent identifiers of extents in the extent array and extent indexes of the extents in the extent array).  
Dalmatov does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Gao teaches providing RAID-10 with a configurable RAID width using a mapped RAID group.
As per claim 11, Gao particularly teaches:
determining, in response to receiving a request to generate an extent array using idle extents in the plurality of storage devices, a width of an extent stripe in the extent array, wherein a size of the extent array is designated by the storage system: (Gao, Abstract; and column 8, line 1, to column 9, line 15, where Drive Extent Pool Logic 132 allocates drive extents by dividing the RAID extents in a Mapped RAID Group 138 into equal size sets of RAID extents such that the total number of drive extents in each set of RAID extents is equal to the Requested RAID Width 150.  The Examiner notes that the set of RAID extents is an array of RAID extents (i.e., RAID extent stripes) with a width determined to be equal to the Requested RAID Width 150.  The Examiner notes that the drive extents that may be allocated for RAID extents can be reserved as "spare" drive extents that remain reserved until used (i.e., idle until needed).  Gao therefore particularly teaches determining, in response to receiving a request to generate an extent array using idle extents in the plurality of storage devices, a width of an extent stripe in the extent array, wherein a size of the extent array is designated by the storage system).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Gao and Dalmatov before them before the instant application was effectively filed, to modify the system of Dalmatov to include the principles of Gao of building an extent array using idle extents of storage.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by implementing mapped RAID group technology that allows new drive extents to be allocated from multiple physical drives, thus spreading write operations across multiple physical drives and avoiding the write bandwidth bottleneck previously caused by using extents from a single dedicated spare drive (Gao, column 1, line 54, to column 2, line 17).
Neither Dalmatov nor Gao appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Li teaches extent selection with mapped RAID.
As per claim 11, Li particularly teaches:
respectively selecting a first group of extents and a second group of extents from the plurality of storage devices based on the width to form a first extent stripe and a second extent stripe: (Li, Abstract; FIG. 4; column 1, line 49, to column 2, line 50; column 9, lines 38-52; column 11, lines 10-27; and column 13, line 58, to column 14, line 37, where the system of Li creates mapped RAID extents (i.e., mapped RAID extent stripes) that comprise one or more physical storage portions from physical storage (i.e., one or more extents).  The Examiner notes that mapped RAID extents are created using extents from underlying Physical Devices (PDs) to have a width equal to a number of PDs used to create a RAID array with given specifications (e.g., four data disks and a parity disk, so 5 PDs with a RAID stripe width equal to 5).  Li therefore particularly teaches respectively selecting a first group of extents and a second group of extents from the plurality of storage devices based on the width to form a first extent stripe and a second extent stripe).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Li, Gao, and Dalmatov before them before the instant application was effectively filed, to modify the combination of Gao with Dalmatov to include the principles of Li of constructing mapped RAID extents using physical storage extents that have been selected across multiple storage devices to create the mapped RAID extents.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system efficiency and scalability by implementing techniques for disk extent selection processing that take into account the number of PDs in a pool of disk extents, the RAID extent width, and the number of RAID extents that can be allocated from the pool (Li, column 9, lines 38-52).
As per claim 12, the rejection of claim 11 is incorporated, and the Examiner notes that the language of claim 12 is substantially similar to the language of claim 2.  Claim 12 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 2.
As per claim 13, the rejection of claim 12 is incorporated, and the Examiner notes that the language of claim 13 is substantially similar to the language of claim 3.  Claim 13 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 3.
As per claim 14, the rejection of claim 12 is incorporated, and the Examiner notes that the language of claim 14 is substantially similar to the language of claim 4.  Claim 14 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 4. 
As per claim 15, the rejection of claim 11 is incorporated, and the Examiner notes that the language of claim 15 is substantially similar to the language of claim 5.  Claim 15 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 5.
As per claim 16, the rejection of claim 15 is incorporated, and the Examiner notes that the language of claim 16 is substantially similar to the language of claim 6.  Claim 16 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 6.
As per claim 17, the rejection of claim 11 is incorporated, and the Examiner notes that the language of claim 17 is substantially similar to the language of claim 7.  Claim 17 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 7. 
As per claim 18, the rejection of claim 11 is incorporated, and the Examiner notes that the language of claim 18 is substantially similar to the language of claim 8.  Claim 18 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 8.
As per claim 21, Dalmatov substantially teaches a computer program product having a non-transitory computer readable medium which stores a set of instructions to generate an extent array in a storage system that comprises a plurality of storage devices; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of:
a computer program product having a non-transitory computer readable medium which stores a set of instructions to generate an extent array in a storage system that comprises a plurality of storage devices; the set of instructions, when carried out by computerized circuitry: (Dalmatov, Abstract; Fig 1; Fig. 2; and paragraphs 0038-0042 and 0075-0076, where the system of Dalmatov comprises a mapped RAID data storage system that includes extents of contiguous nonvolatile storage of groups of drives represented by extent entries in a RAID extent table.  Dalmatov therefore substantially teaches a computer program product having a non-transitory computer readable medium which stores a set of instructions to generate an extent array in a storage system that comprises a plurality of storage devices; the set of instructions, when carried out by computerized circuitry); 
determining, in response to receiving a request to generate an extent array using extents in the plurality of storage devices, a width of an extent stripe in the extent array, wherein a size of the extent array is designated by the storage system: (Dalmatov, Abstract; Fig. 1; and paragraphs 0008-0015, 0027-0029, and 0038-0042, where a size of a Logical Unit (LUN) is a sum of capacities of physical drive extents that underly RAID extents that make up slices of nonvolatile storage of the LUN.  The Examiner notes that the physical drive extents that underly the logical RAID extents of a LUN each have an associated size (i.e., width)  that may be set as a configuration parameter (i.e., by the storage system).  Dalmatov therefore substantially teaches determining, in response to receiving a request to generate an extent array using extents in the plurality of storage devices, a width of an extent stripe in the extent array, wherein a size of the extent array is designated by the storage system); 
respectively selecting a first group of extents and a second group of extents from the plurality of storage devices to form a first extent stripe and a second extent stripe, wherein a first extent at a given position in the first group of extents and a second extent at a given position in the second group of extents are respectively located in different storage devices among the plurality of storage devices: (Dalmatov, Abstract; Fig. 4; Fig. 5; and paragraphs 0078-0088, where the system of Dalmatov creates a LUN from a selected set of extents from drives within the storage system of Dalmatov.  As clearly illustrated by (Dalmatov, Fig. 4), a RAID extent group 402 comprises multiple RAID extent entries (e.g., RAID extent entries 0, 1, and 2); each RAID extent entry comprises a range of storage from a different drive of a partnership group.  Although the physical storage of a RAID extent entry (e.g., RAID extent entry 0) is spread (i.e., striped) across multiple drives, the physical storage of the RAID extent entry is logically organized into a single RAID extent entry (i.e., a first extent stripe).  Dalmatov therefore substantially teaches respectively selecting a first group of extents and a second group of extents from the plurality of storage devices to form a first extent stripe and a second extent stripe, wherein a first extent at a given position in the first group of extents and a second extent at a given position in the second group of extents are respectively located in different storage devices among the plurality of storage devices); and
generating an address mapping representing the extent array based on the first extent stripe and the second extent stripe, wherein the address mapping comprises an association relationship between extent identifiers of extents in the extent array and extent indexes of the extents in the extent array: (Dalmatov, Abstract; and paragraphs 0012-0016 and 0043-0050, where a Logical Unit (LUN) is an address space of nonvolatile storage and comprises multiple slices.  A slice is a logical storage space that comprises one or more extents.  The system of Dalmatov thus combines stripes of RAID extents to form slices of storage within a LUN.  Extents within LUNs are addressed using a drive index that indicates a drive of an array within which an extent is located and an index that indicates a storage location within a drive for the extent.  Dalmatov therefore substantially teaches generating an address mapping representing the extent array based on the first extent stripe and the second extent stripe, wherein the address mapping comprises an association relationship between extent identifiers of extents in the extent array and extent indexes of the extents in the extent array).  
Dalmatov does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Gao teaches providing RAID-10 with a configurable RAID width using a mapped RAID group.
As per claim 21, Gao particularly teaches:
determining, in response to receiving a request to generate an extent array using idle extents in the plurality of storage devices, a width of an extent stripe in the extent array, wherein a size of the extent array is designated by the storage system: (Gao, Abstract; and column 8, line 1, to column 9, line 15, where Drive Extent Pool Logic 132 allocates drive extents by dividing the RAID extents in a Mapped RAID Group 138 into equal size sets of RAID extents such that the total number of drive extents in each set of RAID extents is equal to the Requested RAID Width 150.  The Examiner notes that the set of RAID extents is an array of RAID extents (i.e., RAID extent stripes) with a width determined to be equal to the Requested RAID Width 150.  The Examiner notes that the drive extents that may be allocated for RAID extents can be reserved as "spare" drive extents that remain reserved until used (i.e., idle until needed).  Gao therefore particularly teaches determining, in response to receiving a request to generate an extent array using idle extents in the plurality of storage devices, a width of an extent stripe in the extent array, wherein a size of the extent array is designated by the storage system).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Gao and Dalmatov before them before the instant application was effectively filed, to modify the system of Dalmatov to include the principles of Gao of building an extent array using idle extents of storage.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by implementing mapped RAID group technology that allows new drive extents to be allocated from multiple physical drives, thus spreading write operations across multiple physical drives and avoiding the write bandwidth bottleneck previously caused by using extents from a single dedicated spare drive (Gao, column 1, line 54, to column 2, line 17).
Neither Dalmatov nor Gao appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Li teaches extent selection with mapped RAID.
As per claim 21, Li particularly teaches:
respectively selecting a first group of extents and a second group of extents from the plurality of storage devices based on the width to form a first extent stripe and a second extent stripe: (Li, Abstract; FIG. 4; column 1, line 49, to column 2, line 50; column 9, lines 38-52; column 11, lines 10-27; and column 13, line 58, to column 14, line 37, where the system of Li creates mapped RAID extents (i.e., mapped RAID extent stripes) that comprise one or more physical storage portions from physical storage (i.e., one or more extents).  The Examiner notes that mapped RAID extents are created using extents from underlying Physical Devices (PDs) to have a width equal to a number of PDs used to create a RAID array with given specifications (e.g., four data disks and a parity disk, so 5 PDs with a RAID stripe width equal to 5).  Li therefore particularly teaches respectively selecting a first group of extents and a second group of extents from the plurality of storage devices based on the width to form a first extent stripe and a second extent stripe).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Li, Gao, and Dalmatov before them before the instant application was effectively filed, to modify the combination of Gao with Dalmatov to include the principles of Li of constructing mapped RAID extents using physical storage extents that have been selected across multiple storage devices to create the mapped RAID extents.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system efficiency and scalability by implementing techniques for disk extent selection processing that take into account the number of PDs in a pool of disk extents, the RAID extent width, and the number of RAID extents that can be allocated from the pool (Li, column 9, lines 38-52).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2019/0129614 ("Dalmatov") in view of U.S. Patent No. 10,229,022 ("Gao"), further in view of U.S. Patent No. 10,310,752 ("Li"), and further in view of World Intellectual Property Organization publication WO 2018/199794 ("EMC").
As per claim 9, the rejection of claim 1 is incorporated, but none of Dalmatov, Gao, or Li appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, EMC teaches re-placing data within a mapped-RAID environment.
As per claim 9, EMC particularly teaches further comprising:
in response to a determination that an abnormal storage device appears in the plurality of storage devices, wherein the abnormal storage device is accessible and there is an access abnormality, determining, based on the address mapping, an index of at least one abnormal extent located in the abnormal storage device in the extent array; determining, based on the index, an address range of a group of extents involved in migration in the extent array; and migrating data in the extent array based on the address range: (EMC, page 12, line 12, to page 13, line 22, where storage processing circuitry 40 identifies a source slice 140(S) containing hot data (e.g., a slice 140 having a number of accesses that exceeds a predefined access threshold).  The Examiner notes that the source slice 140(S) may have an abnormally high number of accesses and is thus an abnormal slice (i.e., abnormal extent).  After selecting a source slice 140(S), a destination slice 140(D) is selected, data is migrated from source slice 140(S) to destination slice 140(D).  The Examiner notes that the data remains accessible throughout the migration process.  EMC therefore particularly teaches in response to a determination that an abnormal storage device appears in the plurality of storage devices, wherein the abnormal storage device is accessible and there is an access abnormality, determining, based on the address mapping, an index of at least one abnormal extent located in the abnormal storage device in the extent array; determining, based on the index, an address range of a group of extents involved in migration in the extent array; and migrating data in the extent array based on the address range).
It would have been obvious to a person having ordinary skill in the art, having the teachings of EMC, Li, Gao, and Dalmatov before them before the instant application was effectively filed, to modify the combination of Li with the combination of Gao with Dalmatov to include the principles of EMC of migrating frequently accessed data.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability by implementing improved techniques for relocating data within a mapped-RAID environment to provide improved I/O load and wear balancing among storage devices by identifying imbalances and moving the imbalances among storage devices of a mapped-RAID environment, thus reducing overall latency and reducing failures due to premature wear (EMC, page 15, lines 10-17).
As per claim 19, the rejection of claim 11 is incorporated, and the Examiner notes that the language of claim 19 is substantially similar to the language of claim 9.  Claim 19 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 9.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2019/0129614 ("Dalmatov") in view of U.S. Patent No. 10,229,022 ("Gao"), further in view of U.S. Patent No. 10,310,752 ("Li"), and further in view of USPGPUB 2009/0300315 ("Agombar").
As per claim 10, the rejection of claim 1 is incorporated, but none of Dalmatov, Gao, or Li appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Agombar teaches reserve pool management in virtualized storage systems.
As per claim 10, Agombar particularly teaches further comprising:
determining the number of stripes that should be comprised in the extent array according to the size of the extent array and the width; in response to the number of current stripes in the extent array being less than the number of stripes, selecting a third group of extents from the plurality of storage devices based on the width to form a third group of stripes; and adding the third group of stripes to the extent array: (Agombar, Abstract; and paragraphs 0014-0022, where the system of Agombar uses a normal pool of extents.  When the normal pool of extents is determined to be empty (or otherwise falls below a threshold number of available extents), extents are allocated to the normal pool from a reserve pool of extents in order to enable additional extents to be present in the normal pool.  Agombar therefore particularly teaches determining the number of stripes that should be comprised in the extent array according to the size of the extent array and the width; in response to the number of current stripes in the extent array being less than the number of stripes, selecting a third group of extents from the plurality of storage devices based on the width to form a third group of stripes; and adding the third group of stripes to the extent array).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Agombar, Li, Gao, and Dalmatov before them before the instant application was effectively filed, to modify the combination of Li with the combination of Gao with Dalmatov to include the principles of Agombar of maintaining a reserve pool of extents available for allocation.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system flexibility and reliability by implementing automated techniques for management of storage that enable management of storage without the necessity for interaction with a system administrator (Agombar, paragraphs 0002-0004).
As per claim 20, the rejection of claim 11 is incorporated, and the Examiner notes that the language of claim 20 is substantially similar to the language of claim 10.  Claim 20 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135